January 6, 1993

                United States Court of Appeals
                    For the First Circuit
                                         

No. 92-1458

               GOLDMAN, ANTONETTI, FERRAIUOLI,
              AXTMAYER & HERTELL, A PARTNERSHIP,
                     Plaintiff, Appellee,

                              v.

             MEDFIT INTERNATIONAL, INC., ET. AL.,
                    Defendants, Appellees,

                      HECTOR RODRIGUEZ,
                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]
                                                     

                                         

                            Before

                   Torruella, Circuit Judge,
                                           
               Campbell, Senior Circuit Judge,
                                             
                    Stahl, Circuit Judge.
                                        

                                         

Hector L. Rodriguez on brief pro se.
                   
Juan  R. Marchand  Quintero with  whom  Rivera Cestero  & Marchand
                                                                  
Quintero and Miguel J. Rodriguez-Marxuach were on brief for appellees.
                                     

                                         

                                         

          STAHL, Circuit Judge.   Defendant-appellant  Hector
                              

Rodriguez ("Rodriguez" or "defendant") appeals from the entry

of a default judgment against him in the amount of $91,294.38

plus interest.  We affirm.

                              I.
                                

          RELEVANT PROCEDURAL AND FACTUAL BACKGROUND
                                                    

          On June  6,  1990,  the Puerto  Rico  law  firm  of

Goldman,   Antonetti,   Ferraiuoli,   Axtmayer    &   Hertell

("GAFAH")1  filed a complaint  against Rodriguez, Randy Smith

("Smith"), George and Lorin Croce, and Medfit  International,

Inc.  ("Medfit"),  seeking payment  of  legal fees  totalling

$101,294.38.2    The  complaint alleged  that  defendants had

breached  an agreement  with Ferraiuoli,  Axtmayer &  Hertell

("GAFAH's predecessor firm") calling for plaintiff to provide

defendants with professional  legal services relative to  the

formation,  development,  and  financing  of  a  latex  glove

manufacturing business.3  

                    

1.  GAFAH was  the original plaintiff in this case.  However,
plaintiff-appellee Goldman, Antonetti, Ferraiuoli  & Axtmayer
("GAFA"  or  "plaintiff")  was  substituted for  GAFAH  after
Hertell left the partnership in September of 1990.

2.  Default was subsequently entered against Smith and Medfit
for  failure to  answer the  complaint.   The action  against
George and Lorin Croce was dismissed with prejudice, pursuant
to  Fed.  R.  Civ. P.  41(a)(1),  after  they  agreed to  pay
plaintiff  $10,000.00 towards  the legal  fees due.   None of
these defendants is a party to this appeal.  

3.  More  specifically, plaintiff  claims that  it agreed  to
render professional services on an hourly fee basis, and that
its  fees would be payable  by Rodriguez and Smith personally

                             -2-
                              2

          Subsequently,  Rodriguez  moved   to  dismiss   the

complaint  pursuant to  Rules  4(e) and  12(b)(1)-(7) of  the

Federal  Rules  of  Civil  Procedure.   After  reviewing  the

record, the  district court  treated Rodriguez's motion  as a

motion for summary judgment, and denied it on May 8, 1991.

          On  August 2,  1991,  the district  court issued  a

scheduling order setting a pretrial and settlement conference

for November 14,  1991, and  a bench trial  for December  16,

1991.   That  order warned  the parties  that any  failure to

comply with its provisions could result  in the imposition of

sanctions  under Fed.  R. Civ.  P. 16(f).   This  warning was

repeated in an October 18,  1991, order which rescheduled the

pretrial  and settlement  conference to  November 15,  1991.4

Despite these  warnings, Rodriguez  failed to appear  for the

November  15,  1991,   pretrial  and  settlement  conference.

                    

"until  such time as financing was  obtained" for their latex
glove manufacturing  project.  Rodriguez, on  the other hand,
contends  to have  entered into  an oral  fee  agreement with
plaintiff  on behalf  of  Medfit Products  Puerto Rico,  Inc.
                        
("MPPR").  Rodriguez also claims that the agreement set forth
a contingent  fee arrangement,  "said  contingency being  the
successful financing and closing  of the proposed latex glove
project[,]"  and denies  that he  is or  ever was  personally
responsible for payment of the legal fees owed to plaintiff. 

4.  The district court later continued the December 16, 1991,
trial date until January 21, 1992.

                             -3-
                              3

Consequently, the district  court entered a partial  judgment

dismissing Rodriguez's counterclaims and cross-claim.5  

          On  January  17,  1992,  Rodriguez  telephoned  the

district court's  chambers to notify the court  that he would

not  appear for the January  21, 1992, trial.   Rodriguez did

not, however, request a continuance or provide the court with

a   valid  justification   for   his   anticipated   absence.

Accordingly, when  Rodriguez failed to appear  for trial, the

district  court found that he  was in default.   The district

court then held a bench trial on the question of damages, and

determined  that plaintiff was entitled to recover $91,294.38

plus  interest from  Rodriguez and  the  previously defaulted

Smith  and  Medfit.    The  district  court  found  all three

defendants jointly and severally liable for this judgment.

                             II.
                                

                          DISCUSSION
                                    

          On   appeal,   Rodriguez   makes  three   principal

arguments:  (1) that  the district court erred in  failing to

grant  his  motion to  dismiss; (2)  that the  district court

abused  its discretion  in dismissing  his counterclaims  and

cross-claim;  and  (3) that  the  district  court abused  its

                    

5.  In  so  doing,  the  district  court  also  took note  of
Rodriguez's  failure  to prepare  a  pretrial  order and  his
failure otherwise to comply with its orders.

                             -4-
                              4

discretion  in entering  default judgment  against him.6   We

discuss each argument in turn.

A.  Rodriguez's Motion to Dismiss
                                 

          Rodriguez  first  challenges  the district  court's

denial of  his motion to  dismiss, arguing that  the district

court erroneously relied on  certain allegations contained in

Jose A. Axtmayer's unsworn  statement signed under penalty of

perjury to find: (1) that a genuine, material factual dispute

existed  over the  substance of  the oral fee  agreement; (2)

that Rodriguez was subject to the in personam jurisdiction of
                                             

the  district   court;  and   (3)  that  MPPR   was  not   an

indispensable party under Fed. R. Civ. P. 19(b).  We disagree

with Rodriguez's contentions.

     1.  Standard of Review
                           

          There  is  no dispute  that  Rodriguez's  motion to

dismiss  was  properly  treated   as  a  motion  for  summary

judgment.   See Fed. R. Civ. P. 12(c).  Appellate review of a
               

district court order denying a motion for summary judgment is

plenary.  Federal Deposit Ins. Corp. v. World Univ. Inc., No.
                                                        

                    

6.  Rodriguez  also litters  his brief  and reply  brief with
one-sentence  allegations of  error  that are  accompanied by
neither  argument nor  supporting authority.   Time  and time
again, we  have warned  litigants  that "issues  raised in  a
perfunctory manner, unaccompanied by some effort at developed
argumentation,  are  deem waived."    See,  e.g., Elgabri  v.
                                                         
Lekas, 964 F.2d  1255, 1261 (1st  Cir. 1992) (quoting  United
                                                             
States v. Zannino, 895  F.2d 1, 17 (1st Cir.),  cert. denied,
                                                            
494  U.S. 1082 (1990)).   Accordingly, we do  not address the
merits of Rodriguez's one-sentence arguments.

                             -5-
                              5

92-1389, slip  op. at 4  (1st Cir. Oct.  22, 1992).   Summary

judgment shall  be granted only when  the record demonstrates

that there  is no genuine issue  as to any material  fact and

that the moving party is entitled to judgment as a  matter of

law.   Fed.  R. Civ.  P.  56(c); see  also  Celotex Corp.  v.
                                                         

Catrett,  477 U.S.  317, 323  (1986).   The party  moving for
       

summary  judgment "bears  both the  initial and  the ultimate

burden  of  demonstrating its  legal  entitlement  to summary

judgment."   Lopez v.  Corporacion Azucarera de  Puerto Rico,
                                                            

938 F.2d 1510, 1516  (1st Cir. 1991).  Furthermore,  like the

district court, we "`must view the entire record in the light

most  hospitable to  the  party  opposing  summary  judgment,

indulging all reasonable inferences  in that party's favor.'"

Mesnick v. General  Elec. Co.,  950 F.2d 816,  822 (1st  Cir.
                             

1991) (citing  Griggs-Ryan v. Smith,  904 F.2d 112,  115 (1st
                                   

Cir.  1990)),   cert.  denied,   112  S.  Ct.   2965  (1992).
                             

"Nonetheless,  the  nonmovant  cannot  content  himself  with

unsupported allegations; rather,  he must set  forth specific

facts, in  suitable evidentiary  form, in order  to establish

the existence of a genuine issue for trial."  Rivera-Muriente
                                                             

v. Agosto-Alicea, 959 F.2d 349, 352 (1st Cir. 1992).  
                

     2.  The Unsworn Statement
                              

          Axtmayer's unsworn statement  signed under  penalty

of  perjury     was  submitted  in   support  of  plaintiff's

                             -6-
                              6

opposition  to  Rodriguez's motion  to  dismiss.7   Rodriguez

argues that the district  court's reliance on the allegations

contained  in  Axtmayer's  unsworn statement  constitutes  an

abuse of discretion because the statement fails to conform to

the requirements of Fed. R. Civ. P. 56(e).  We disagree. 

          Under  federal  law,  an unsworn  statement  signed

under penalty  of perjury  may be used,  in lieu  of a  sworn

statement  or affidavit, to  support or  oppose a  motion for

summary judgment.  See 28 U.S.C.    1746;8  see also Pfeil v.
                                                          

                    

7.  Axtmayer's  statement alleges, inter alia, that Rodriguez
                                             
and Smith retained GAFAH's predecessor firm to represent them
in  connection  with  the  establishment  of  a  latex  glove
manufacturing  facility  in Puerto  Rico.   Axtmayer  further
alleges  that the  firm  agreed to  provide the  professional
services  requested "on a per  hour fee basis  to be invoiced
monthly and payable by Rodriguez and Smith until such time as
financing was  obtained for the project."   Finally, Axtmayer
states  that  after  Medfit   Products  of  Puerto  Rico  was
incorporated in Puerto Rico,  Rodriguez and Smith agreed that
they, along  with Medfit and  George and  Lorin Croce,  "were
[the firm's] clients in  their individual capacities and were
personal[ly],  jointly  and  severally  responsible  for  the
payment  of the  services rendered  and expenses  incurred by
[the firm] as a result of their representation."

8.  In relevant part, 28 U.S.C.   1746 provides:

     Wherever, under any law of the United States or under
   any  rule,  regulation,   order,  or  requirement  made
   pursuant to law, any matter is required or permitted to
   be supported, evidenced, established,  or proved by the
   sworn    declaration,     verification,    certificate,
   statement, oath, or affidavit, in writing of the person
   making the  same . . . such matter may, with like force
   and  effect, be  supported, evidenced,  established, or
   proved   by   the  unsworn   declaration,  certificate,
   verification,  or statement, in  writing of such person
   which is  subscribed by him,  as true under  penalty of
   perjury,  and  dated,  in  substantially  the following
   form: 

                             -7-
                              7

Rogers,  757 F.2d 850, 859  (7th Cir. 1985)  (holding that an
      

affidavit failing to satisfy the  "technical, non-substantive

requirements of  execution" may  be considered  as part  of a

party's opposition to a  motion for summary judgment provided

the affidavit complies with 28  U.S.C.   1746), cert. denied,
                                                            

475 U.S. 1107 (1986);  Davis v. Frapolly, 756 F.  Supp. 1065,
                                        

1067 (N.D. Ill. 1991) (holding that unsworn statements signed

under  penalty of perjury  may be  considered as  evidence in

support  of   a  motion  for  summary   judgment).    Because

Axtmayer's unsworn written  statement meets the  requirements

of 28 U.S.C.   1746, the  district court was entitled to give

it  the  same  weight  as an  affidavit  when  it  considered

defendant's  motion.   Therefore, because  Axtmayer's unsworn

statement established  the existence  of a  genuine, material

factual dispute concerning the substance of the parties' oral

fee agreement, the district court properly denied Rodriguez's

motion to dismiss.

     3.  In Personam Jurisdiction
                                 

          As  noted, Rodriguez  also challenges  the district

court's ruling  that it  had personal jurisdiction  over him.

                    

        . . . .

          If executed within  the United States,  its
        territories,  possessions, or  commonwealths:
        "I declare  (or  certify, verify,  or  state)
        under penalty of  perjury that the  foregoing
        is true and correct.  Executed on (date).

               (Signature)".

                             -8-
                              8

In so doing, Rodriguez first contends that the district court

should not  have  considered the  allegations  in  Axtmayer's

statement  when  it  decided  the  question  of  in  personam
                                                             

jurisdiction.9  However,  Rodriguez's argument is  undermined

by  the fact  that a  district court  may go beyond  the four

corners of the pleadings  and consider materials presented in

support  of a  motion  to dismiss  for  lack of  in  personam
                                                             

jurisdiction.   See American  Express Int'l, Inc.  v. Mendez-
                                                             

Capellan,  889 F.2d  1175, 1178  (1st Cir.  1989) (affidavits
        

presented  on a  motion to  dismiss for  lack of  in personam
                                                             

jurisdiction,  which was  converted to  a motion  for summary

judgment,  deemed  to  be  "available  for  either  motion").

Accordingly,  the  district  court   committed  no  error  in

considering the Axtmayer statement. Rodriguez's attack on the

merits of the district  court's ruling is equally unavailing.

"It  is  well  established  that  in  diversity  cases,  `the

district court's  personal  jurisdiction over  a  nonresident

defendant  is  governed by  the  forum's long-arm  statute.'"

Pizarro v. Hoteles Concorde Int'l, C.A.,  907 F.2d 1256, 1258
                                       

(1st Cir.  1990) (quoting  Mangual v. General  Battery Corp.,
                                                            

710  F.2d 15,  19 (1st  Cir. 1983)).   Rule 4.7(a)(1)  of the

Puerto  Rico  Rules of  Civil  Procedure,  the Commonwealth's

                    

9.  Axtmayer's  statement  asserts that  Rodriguez personally
initiated the  negotiations which  led to  the representation
and  fee agreements with  GAFAH's predecessor firm  in a 1987
visit to the firm's offices.

                             -9-
                              9

long-arm  statute,  allows  Puerto  Rico   courts  to  assert

personal  jurisdiction over a  non-resident defendant "if the

action or claim arises because said person . . . [t]ransacted

business in Puerto Rico personally or through an agent .  . .

."  P.R.  Laws Ann. tit. 19,  App. III, R.  4.7(a)(1) (1983);

see also Pizarro,  907 F.2d at  1258.   However, for such  an
                

assertion of  jurisdiction to be permissible,  two additional

tests  must be met.  First, plaintiff's cause of action "must

arise out  of the defendant's action within the forum state."

Id. (quoting  Escude Cruz v. Ortho  Pharmaceutical Corp., 619
                                                        

F.2d 902, 905 (1st Cir. 1980)).   In addition, of course, the

contacts among the non-resident  defendant, forum, and  cause

of  action must  rise  to  a  level  where  the  due  process

requirements  of "fair  play  and  substantial justice,"  see
                                                             

International  Shoe  Co. v.  Washington,  326  U.S. 310,  316
                                       

(1945), are met.  See id.10
                         

                    

10.  The  Supreme  Court has  elaborated  upon this  "minimum
contacts" rule:

          The application of [the minimum contacts]
          rule  will  vary  with  the  quality  and
          nature of the  defendant's activity,  but
          it is essential that there be some act by
          which  the defendant  purposefully avails
          itself  of  the  privilege of  conducting
          activities within the  forum state,  thus
          invoking the benefits and  protections of
          its laws.

Hanson v. Denckla, 357 U.S. 235, 253 (1958).
                 

                             -10-
                              10

          Here,  there is  undisputed  record  evidence  that

Rodriguez  initiated  and  personally  participated   in  the

negotiations  which led  to the  fee agreement  which is  the

subject of this litigation, and that at least some portion of

these negotiations took place  at GAFAH's predecessor  firm's

offices in Puerto Rico.  Thus, it  is clear that Rodriguez is

subject  to  the reach  of 4.7(a)(1)  and  that the  cause of

action  arose out of  Rodriguez's action in  the forum state.

Furthermore, the record reveals that Rodriguez was personally

and continuously involved in plaintiff's efforts to assist in

the formation, development, and  financing of MPPR, which was

to be a Puerto  Rico corporation.11  This fact,  when coupled

with  Rodriguez's  solicitation and  subsequent  retention of

plaintiff,  leaves little  doubt that  Rodriguez purposefully

availed himself "of  the privilege  of conducting  activities

within  the forum  .  . .,  thus  invoking the  benefits  and

protections  of  its  laws."    Hanson,  357   U.S.  at  253.
                                      

Therefore,  we   find  no  error  in   the  district  court's

conclusion  that its  assertion of  in  personam jurisdiction
                                                

over Rodriguez would not offend either Puerto Rico's long-arm

statute  or  the Due  Process  Clause  of the  United  States

Constitution.

     4.  Rule 19(b)
                   

                    

11.  These  activities took  place over  a two-year  span and
allegedly  generated  the  $101,294.38  of  unpaid  fees  and
expenses plaintiff is seeking.

                             -11-
                              11

          Finally, Rodriguez argues  that the district  court

erred in refusing to grant his motion to dismiss on the basis

of  plaintiff's  failure  to   join  MPPR  as  a  non-diverse

indispensable party  under Fed.  R.  Civ. P.  19(b).12   This

argument does not require extended discussion.

          The  district court  ruled that  because defendants

and  the  non-diverse MPPR  were  alleged to  be  jointly and

severally liable  for the legal fees  owed plaintiff, joinder

of  MPPR was not mandatory,  but was merely  permissive.  The

district court's  ruling on  this issue is  patently correct.

See Temple v. Synthes Corp., Ltd., 111 S. Ct. 315, 316 (1990)
                                 

(citing to the Advisory Committee  Notes to Rule 19(a), which

explicitly state  that "a  tortfeasor with the  usual `joint-

and-several'  liability is  merely a  permissive party  to an

action against another with like  liability.").  Accordingly,

we find no  error in  the district court's  refusal to  grant

Rodriguez's  motion insofar as it is premised on Fed. R. Civ.

P. 19(b).

B.  Dismissal of Rodriguez's Counterclaims and Cross-claim
                                                          

          As a result of Rodriguez's failure to appear at the

scheduled pretrial and settlement  conference, his failure to

prepare a pretrial order, and his failure to otherwise comply

with the  court's orders,  the district court  dismissed with

                    

12.  Joinder of  MPPR, a Puerto Rico  corporation, would have
destroyed the district court's subject matter jurisdiction in
this diversity case.

                             -12-
                              12

prejudice  Rodriguez's  counterclaims and  cross-claim.   The

dismissal  was  premised  upon   Fed.  R.  Civ.  P.  16(f).13

Rodriguez  claims that  the  district court's  imposition  of

these sanctions  constitutes an abuse of  discretion.  Again,

we disagree.

          As an  initial matter,  we note that  "[t]he proper

performance of the case-management function requires that the

trial  court  be  allowed  great latitude  in  applying  Rule

16(f)."  Veranda Beach  Club v. Western Surety Co.,  936 F.2d
                                                  

1364, 1370 (1st  Cir. 1991);  see also  Barreto v.  Citibank,
                                                             

N.A., 907  F.2d 15, 16  (1st Cir.  1990) (taking note  of the
    

"well established principle that discovery orders, other pre-

trial  orders,   and,  indeed,   all  orders   governing  the

management of a  case are enforceable under  pain of sanction

                    

13.  In pertinent part, Fed. R. Civ. P. 16(f) provides:

        If a party or  party's attorney fails to obey
        a scheduling  or  pretrial order,  or  if  no
        appearance is made on behalf of a  party at a
        scheduling  or pretrial  conference, or  if a
        party  or  party's attorney  is substantially
        unprepared to participate in  the conference,
        or if  a party  or party's attorney  fails to
        participate  in good  faith, the  judge, upon
        motion or  the  judge's own  initiative,  may
        make such  orders with regard thereto  as are
        just,  and among  others  any of  the  orders
        provided in Rule 37(b)(2)(B),(C),(D). . . .

     The  orders  provided  for in  Fed.  R.  Civ.  P. 37(b)(2)
include  orders  "striking out  pleadings  or  parts thereof,  or
staying  further  proceedings  until  the  order  is  obeyed,  or
                                                               
dismissing  the action  or  proceeding or  any  part thereof,  or
                                                          
rendering a  judgment by default against  the disobedient party."
Fed. R. Civ. P. 37(b)(2)(C) (emphasis added). 

                             -13-
                              13

for  unjustifiable  violation.").    As  such,  we  review  a

district  court's selection and  imposition of sanctions only

for  abuse of  discretion.   See  National  Hockey League  v.
                                                         

Metropolitan Hockey  Club, 427 U.S. 639,  642 (1976); Veranda
                                                             

Beach Club, 936 F.2d at 1370.  
          

          We also  recognize that "`dismissal  with prejudice

is a harsh sanction  which runs counter to our  strong policy

favoring the disposition of  cases on the merits.'"   Marx v.
                                                          

Kelly, Hart & Hallman, P.C.,  929 F.2d 8, 10 (1st Cir.  1991)
                           

(quoting Figueroa Ruiz  v. Alegria,  896 F.2d  645, 647  (1st
                                  

Cir. 1990)).  Nonetheless, the sanction of dismissal "must be

available  to the  district court  in appropriate  cases, not

merely  to  penalize those  whose  conduct may  be  deemed to

warrant  such a  sanction, but  to deter  those who  might be

tempted  to such conduct in the absence of such a deterrent."

National Hockey League, 427  U.S. at 643; see also  Marx, 929
                                                        

F.2d  at  10; Barreto,  907 F.2d  at 16.   Conduct  which may
                     

warrant  dismissal  of   a  claim  with   prejudice  includes

"`disobedience  of  court  orders,  [disregarding]  warnings,

[and] contumacious conduct . . . .'"  Figueroa Ruiz, 896 F.2d
                                                   

at 648 (quoting Cosme  Nieves v. Deshler, 826 F.2d  1, 2 (1st
                                        

Cir. 1987)).

          As  detailed above, the  district court  issued two

separate orders which notified the parties as to the date and

time  of  the  November  15, 1991,  pretrial  and  settlement

                             -14-
                              14

conference.    In  addition,  both orders  provided  explicit

warnings to the  parties that failure to comply  could result

in the imposition of  sanctions under Fed. R. Civ.  P. 16(f).

Despite ample notice and repeated warnings, Rodriguez did not

attend the  pretrial and settlement  conference.  Nor  did he

provide the court with either proper notice that he would not

appear or  a compelling  justification for  his absence.   As

such, we cannot say the district court  abused its discretion

in construing Rodriguez's absence  as "a willful disregard of

the Court's procedure and  time" and therefore dismissing his

counterclaims and cross-claim.14

C.  Default Judgment
                    

          On February 28,  1992, the  district court  entered

default judgment against Rodriguez  for his failure to appear

at trial.  Rodriguez challenges this order,  arguing that the

                    

14.  We  do note  that on  November 14,  1991, at  3:22 p.m.,
Rodriguez  attempted,  via  telecopier,  to   file  with  the
                          
district court a  motion for an extension of time in which to
compromise  the controversy.   However, the  record indicates
that defendant's  motion was not actually  received and filed
by  the district court until November 15, 1991, at 3:14 p.m.,
after the  scheduled 2:30  p.m. conference had  already taken
     
place.   Rodriguez  also  claims that  at  the same  time  he
transmitted his motion, he  notified the court that he  would
not be  attending the conference scheduled  for the following
day.   However,  even were  we to  credit this  assertion, it
would not provide us with a sufficient basis  for determining
that  the   district  court's   actions  were  an   abuse  of
discretion.

                             -15-
                              15

entry  of default  constitutes  an abuse  of discretion  both

because  (1) the  district court  failed  to give  him notice

pursuant  to Fed.  R.  Civ. P.  55(b)(2),  and (2)  plaintiff

failed  to prove  its case on  the merits  at trial.15   Here

too, Rodriguez's arguments are unavailing.

          In  pertinent  part,  Fed.  R. Civ.  P.  55  (b)(2)

provides:   "[If] the party  against whom judgment by default
                                                             

is sought has appeared in  the action, the party . .  . shall
         

be served written notice  of the application for judgment  at
                                                         

least  3  days prior  to  the hearing  on  such application."

(Emphasis  supplied).   By  its very  terms, therefore,  Rule

55(b)(2)  does not apply where,  as here, there  is no motion

for  default  pending and  where the  court  has, on  its own

motion,  found a  party to  be in  default for  a failure  to

appear.  Pertinent authority  supports such a construction of

the Rule.    See  Anilina Fabrique  de  Colorants  v.  Aakash
                                                             

Chemicals  and Dyestuffs, Inc.,  856 F.2d 873,  877 (7th Cir.
                              

1988)  (notice requirement  of Rule  55(b)(2) does  not apply

where district court entered default order on its own motion)

                    

15.  Rodriguez also objects  to the holding of a  bench trial
despite  the fact that he had properly requested a jury trial
in his answer.   However, "after a default judgment  has been
entered under Fed. R. Civ. P. 37(b)(2), a party has no  right
to jury trial under either Fed. R. Civ. P. 55(b)(2), . . . or
the Seventh  Amendment."  Adriana Int'l Corp. v. Thoeren, 913
                                                        
F.2d 1406, 1414  (9th Cir.  1990), cert. denied,  111 S.  Ct.
                                               
1019  (1991); see also Eisler v. Stritzler, 535 F.2d 148, 153
                                          
(1st Cir.  1976)  (holding  that  after entry  of  a  default
judgment, a hearing,  but not  a jury trial,  is required  to
assess damages).

                             -16-
                              16

(citing Tolliver v.  Northrop Corp., 786  F.2d 316, 318  (7th
                                   

Cir. 1986));  see also  Ringgold Corp. v.  Worrall, 880  F.2d
                                                  

1138,  1141-42 (9th  Cir. 1989)  (notice requirement  of Rule

55(b)(2) does not apply where party is defaulted for  failing

to  attend the first day of a trial scheduled months before);

Brock v. Unique Racquetball and Health Clubs, Inc.,  786 F.2d
                                                  

61, 65 (2d  Cir. 1986) (notice  requirement of Rule  55(b)(2)

does not apply where party is defaulted for defense counsel's

and  parties' failure to appear  at a trial  that already has

commenced).   Accordingly, Rule 55(b)(2) does  not provide us

with  a basis for setting aside the district court's entry of

default.16

          Rodriguez  also argues  that the  entry of  default

against  him was  an  abuse of  discretion because  plaintiff

failed to prove its case on the merits at trial.  Defendant's

argument ignores the maxim that an entry of a default against

a  defendant  establishes  the  defendant's  liability.   See
                                                             

Brockton Savings Bank v.  Peat, Marwick, Mitchell & Co.,  771
                                                       

F.2d 5 (1st Cir. 1985) ("[T]here is no question that, default

                    

16.  Our  refusal to  apply  the notice  requirement of  Rule
55(b)(2)  to  this case  can hardly  be  viewed as  unfair to
Rodriguez.   Clearly, the purpose of Rule 55(b)(2) is to make
certain  that   a  defaulted  party  is  on   notice  of  the
possibility that a default  judgment might be entered against
him/her.   Here, Rodriguez  admitted in  an affidavit  to his
awareness  "that  the court  had  positioned  itself to  hold
[Rodriguez] liable  by default or  otherwise" at the  time he
                                            
failed  to appear  for trial.    Thus, the  situation against
which Rule 55(b)(2) guards was not present in this instance.

                             -17-
                              17

having  been  entered, each  of [plaintiff's]  allegations of

fact must be taken as true and  each of its [] claims must be

considered established  as a matter of  law."), cert. denied,
                                                            

475  U.S. 1018 (1986); see also United States v. DiMucci, 879
                                                        

F.2d  1488, 1497  (7th  Cir. 1989)  ("As  a general  rule,  a

default  judgment  establishes,  as  a matter  of  law,  that

defendants are liable to plaintiff as to each cause of action

alleged in  the complaint.");  Eisler v. Stritzler,  535 F.2d
                                                  

148, 153 (1st Cir. 1976) (noting that "[t]he default judgment

on  the well-pleaded  allegations  in  plaintiff's  complaint

established  .  .  .  defendant's liability.").    Thus,  the

district  court's entry  of  default established  Rodriguez's

liability for the legal fees due.

                             III.
                                 

                          CONCLUSION
                                    

          For  the foregoing reasons, the challenged district

court orders are affirmed.  

          Affirmed.  Double costs to appellee.17
          Affirmed.  Double costs to appellee.
                                              

                    

17.  We award  double costs  in response to  appellee's well-
grounded request for sanctions under Fed. R. App. P. 38.

                             -18-
                              18